Citation Nr: 0105886	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-01 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an effective date earlier than November 
10, 1998, for the award of a 30 percent rating for the 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement of an increased rating for the service-
connected PTSD, currently evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from October 1988 to 
February 1992.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the RO that 
granted service connection and assigned a 10 percent rating 
for PTSD, effective on May 10, 1996.  

In a May 1999 rating action, the RO assigned a 30 percent 
rating for the service-connected PTSD, effective on November 
10, 1998.  

(The claim for increase is the subject of the Remand portion 
of this document.)  



FINDINGS OF FACT

1.  In a November 1997 rating action, service-connection for 
PTSD was granted and a 10 percent rating was assigned, 
effective on May 10, 1996.  

2.  In February 1998, the veteran disagreed with the initial 
10 percent rating assigned for the service-connected PTSD.  

3.  The veteran is shown to have likely manifested the 
symptomatology required for a 30 percent rating for the 
service-connected PTSD since he filed his application for 
compensation benefits on May 10, 1996.  



CONCLUSION OF LAW

An earlier effective date of May 10, 1996, for the assignment 
of a 30 percent rating for the service-connected PTSD is 
warranted. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000; 38 C.F.R. §§ 3.including Diagnostic Code 9411 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The RO has not had an opportunity to consider this new 
legislation with regard to the veteran's earlier effective 
date claim.  However, in light the favorable action taken 
hereinbelow, the Board finds that no further assistance in 
developing the facts pertinent to his claim is required.  

The veteran filed his original claim of service connection 
for PTSD on May 10, 1996.  

On VA examination in April 1997, the veteran reported that 
during service in the Persian Gulf, his unit was fired at by 
small groups of the enemy who attacked at night.  He also 
reported seeing dead bodies hanging out of tanks that had 
been hit by the enemy.  He reported that he began having 
problems about eight months after discharge, including 
headaches, nausea, diarrhea, and bad dreams.  He indicated 
that he continued to have those problems.  His complaints 
included feeling nervous, worrying, intrusive distressing 
thoughts about his war experiences, being depressed, limited 
energy, trouble sleeping and nightmares.  The diagnosis was 
that of PTSD, by history from the veteran.  

In April 1998, the veteran disagreed with the initial 10 
percent rating for the service-connected PTSD.  

On VA examination in June 1998, the veteran complained for 
fatigue, nervousness, being worried all the time and anger.  
He reported intrusive distressing thought and recollections 
of his war experiences one or two times a day.  He also 
reported nightmares.  The diagnosis included that of PTSD.

Submitted in December 1998, was a statement of a private 
psychologist who indicated that the veteran was initially 
seen in November 1998.  It was indicated that he initially 
reported that he was extremely depressed with symptoms 
including crying spells, headaches, constant worry, social 
withdrawal, sleep disturbance, hypervigilance and anhedonia.  
It was indicated that he demonstrated low self esteem, low 
energy and lability.  He admitted to suicidal ideation, had 
contemplated a plan, but denied intent.  He also reported 
that he was extremely irritable and feared losing control and 
injuring someone.  

It was noted by the physician that, because of his anger and 
severe headaches, he had not worked for approximately one 
week.  The diagnoses were that of PTSD and major depression, 
recurrent, moderate severity.  The examiner opined that the 
veteran's 10 percent rating for the service-connected PTSD 
was inadequate and did not reflect his level of military-
related depression.  

In a May 1999 rating action, a 30 percent evaluation for PTSD 
was assigned, effective on November 10, 1998.  

In an October 1999 statement, the private psychologist 
indicated that she had treated the veteran for PTSD and major 
depression since November 1998.  It was noted that the 
veteran's original diagnosis of PTSD was made at the VA and 
that he was not treated at that time.  It was indicated that 
the veteran had been symptomatic for two and one-half years 
prior to her intervention.  It was opined that the veteran's 
30 percent disability rating should have been assigned as of 
the date of his original diagnosis.  

Except as otherwise provided, the effective date for an 
increased evaluation will be the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  The effective date of an award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year from such date; 
otherwise, date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).  

The evidence of record supports the assignment of a 30 
percent rating for PTSD from the date of the veteran's claim 
for service connection, received on May 10, 1996.  The April 
1997 VA examination, scheduled in conjunction with the 
veteran's original claim, noted that the veteran reported 
symptoms that began following discharge from service.  
Service connection for PTSD was established by the RO on the 
basis of the findings shown on that examination and rated at 
10 percent effective from the date of the claim in May 1996.  
The private medical statement, dated in October 1999, 
indicates that the veteran had been receiving treatment for 
PTSD since November 1998 and that examiner opined that the 
veteran's had been symptomatic for the previous two and one 
half years.  The physician felt that a 30 percent rating 
should be assigned for that period.  

As the Board finds that the medical evidence establishes that 
the veteran likely had manifested the symptomatology required 
for the 30 percent rating for the service-connected PTSD at 
the time he had filed his application for compensation 
benefits on May 10, 1996, the 30 percent evaluation should be 
assigned effective from that date.  



ORDER

An effective date of May 10, 1996 for the assignment of a 30 
percent rating for the service-connected PTSD is granted, 
subject to the regulation controlling disbursement of VA 
monetary benefits.  



REMAND

The most recent VA examination with regard to the veteran's 
service-connected PTSD was conducted in April 1999.  The 
veteran reported that he had missed 30 days of work since 
November 1998 and indicated that his private psychologist had 
put him on sick leave for 30 days in November and December 
1998.  He reported having suicidal thoughts, difficulty 
sleeping, anger problems and bad dreams.  He also reported 
that he was always worried and had intrusive thoughts.  The 
examiner did not assign a Global Assessment of Functioning 
(GAF) score as part of that examination. 

The October 1999 private medical statement noted that the 
veteran had been prescribed medication by a private 
psychiatrist since April 1999.  

The veteran's service-connected PTSD is rated as 30 percent 
disabling, under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9411.  The Board notes that effective on 
November 7, 1996, 38 C.F.R. § 4.132 was redesignated as 38 
C.F.R. § 4.130 which included new rating criteria for 
psychiatric disorders.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  

The Board finds that the evidence of record, including the 
most recent VA examination report, is inadequate for purposes 
of evaluating the service-connected PTSD as there are 
insufficient findings to determine the degree of disability 
due to PTSD.  Therefore another VA examination, which 
includes the assignment of a GAF score, is necessary.  

In light of the need for an additional examination, the RO 
should obtain all pertinent treatment records for review.  

The Board also notes that, because of the change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
complaints regarding his service-
connected PTSD since April 1999.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, to include all VA treatment 
records, which have not been previously 
secured.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include a 
GAF score on Axis V.  In addition, it is 
requested that the examiner offer an 
opinion as to the degree of social and 
industrial inadaptability caused by the 
service-connected PTSD.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  Following completion of the 
development requested hereinabove, the RO 
should undertake to review the veteran's 
claim for an increased rating for PTSD.  
The RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  If any benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

